
	

113 S321 IS: Paying a Fair Share Act of 2013 
U.S. Senate
2013-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 321
		IN THE SENATE OF THE UNITED STATES
		
			February 13, 2013
			Mr. Whitehouse (for
			 himself, Ms. Baldwin,
			 Mr. Blumenthal, Mr. Leahy, Mr.
			 Reed, Mr. Lautenberg,
			 Mr. Levin, Mr.
			 Sanders, Mr. Rockefeller,
			 Mr. Harkin, and Mr. Franken) introduced the following bill; which
			 was read twice and referred to the Committee on Finance
		
		A BILL
		To reduce the deficit by imposing a minimum effective tax
		  rate for high-income taxpayers.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Paying a Fair Share Act of 2013
			 .
		2.Fair share tax
			 on high-income taxpayers
			(a)In
			 generalSubchapter A of chapter 1 of the Internal Revenue Code of
			 1986 is amended by adding at the end the following new part:
				
					VIIIFair share tax
				on high-income taxpayers
						
							Sec. 59B. Fair share tax.
						
						59B.Fair share tax
							(a)General
				rule
								(1)Phase-in of
				taxIn the case of any high-income taxpayer, there is hereby
				imposed for a taxable year (in addition to any other tax imposed by this
				subtitle) a tax equal to the product of—
									(A)the amount
				determined under paragraph (2), and
									(B)a fraction (not
				to exceed 1)—
										(i)the numerator of
				which is the excess of—
											(I)the taxpayer's
				adjusted gross income, over
											(II)the dollar
				amount in effect under subsection (c)(1), and
											(ii)the denominator
				of which is the dollar amount in effect under subsection (c)(1).
										(2)Amount of
				taxThe amount of tax determined under this paragraph is an
				amount equal to the excess (if any) of—
									(A)the tentative
				fair share tax for the taxable year, over
									(B)the excess
				of—
										(i)the sum
				of—
											(I)the regular tax
				liability (as defined in section 26(b)) for the taxable year, determined
				without regard to any tax liability determined under this section,
											(II)the tax imposed
				by section 55 for the taxable year, plus
											(III)the payroll tax
				for the taxable year, over
											(ii)the credits
				allowable under part IV of subchapter A (other than sections 27(a), 31, and
				34).
										(b)Tentative fair
				share taxFor purposes of this section—
								(1)In
				generalThe tentative fair share tax for the taxable year is 30
				percent of the excess of—
									(A)the adjusted
				gross income of the taxpayer, over
									(B)the modified
				charitable contribution deduction for the taxable year.
									(2)Modified
				charitable contribution deductionFor purposes of paragraph
				(1)—
									(A)In
				generalThe modified charitable contribution deduction for any
				taxable year is an amount equal to the amount which bears the same ratio to the
				deduction allowable under section 170 (section 642(c) in the case of a trust or
				estate) for such taxable year as—
										(i)the amount of
				itemized deductions allowable under the regular tax (as defined in section 55)
				for such taxable year, determined after the application of section 68, bears
				to
										(ii)such amount,
				determined before the application of section 68.
										(B)Taxpayer must
				itemizeIn the case of any individual who does not elect to
				itemize deductions for the taxable year, the modified charitable contribution
				deduction shall be zero.
									(c)High-Income
				taxpayerFor purposes of this section—
								(1)In
				generalThe term high-income taxpayer means, with
				respect to any taxable year, any taxpayer (other than a corporation) with an
				adjusted gross income for such taxable year in excess of $1,000,000 (50 percent
				of such amount in the case of a married individual who files a separate
				return).
								(2)Inflation
				adjustment
									(A)In
				generalIn the case of a taxable year beginning after 2014, the
				$1,000,000 amount under paragraph (1) shall be increased by an amount equal
				to—
										(i)such dollar
				amount, multiplied by
										(ii)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year in which the taxable year begins, determined by substituting
				calendar year 2013 for calendar year 1992 in
				subparagraph (B) thereof.
										(B)RoundingIf
				any amount as adjusted under subparagraph (A) is not a multiple of $10,000,
				such amount shall be rounded to the next lowest multiple of $10,000.
									(d)Payroll
				taxFor purposes of this section, the payroll tax for any taxable
				year is an amount equal to the excess of—
								(1)the taxes imposed
				on the taxpayer under sections 1401, 1411, 3101, 3201, and 3211(a) (to the
				extent such tax is attributable to the rate of tax in effect under section
				3101) with respect to such taxable year or wages or compensation received
				during such taxable year, over
								(2)the deduction
				allowable under section 164(f) for such taxable year.
								(e)Special rule
				for estates and trustsFor purposes of this section, in the case
				of an estate or trust, adjusted gross income shall be computed in the manner
				described in section 67(e).
							(f)Not treated as
				tax imposed by this chapter for certain purposesThe tax imposed
				under this section shall not be treated as tax imposed by this chapter for
				purposes of determining the amount of any credit under this chapter (other than
				the credit allowed under section 27(a)) or for purposes of section
				55.
							.
			(b)Clerical
			 amendmentThe table of parts for subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 item:
				
					
						Part VIII—Fair share tax on high-Income
				taxpayers
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2013.
			3.Sense of the
			 Senate regarding tax reformIt
			 is the sense of the Senate that—
			(1)Congress should enact tax reform that
			 repeals unfair and unnecessary tax loopholes and expenditures, simplifies the
			 system for millions of taxpayers and businesses, and makes sure that the
			 wealthiest taxpayers pay a fair share; and
			(2)this Act is an interim step that can be
			 done quickly and serve as a floor on taxes for the highest-income taxpayers,
			 cut the deficit by billions of dollars a year, and help encourage more
			 fundamental reform of the tax system.
			
